ACCEPTED
                                                                                  03-17-00317-CR
                                                                                        21579659
                                                                        THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                                 1/3/2018 1:45 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                 IN THE THIRD COURT OF APPEALS
                     FOR THE STATE OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
NORMA CISNEROS                                                  AUSTIN, TEXAS
                                                            1/3/2018 1:45:37 PM
V.                                                NO.   03-17-00317-CR
                                                              JEFFREY D. KYLE
                                                                    Clerk
THE STATE OF TEXAS

                  APPELLANT’S THIRD MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

        COMES NOW, Norma Cisneros, by and through her attorney of

record, Linda Icenhauer-Ramirez, and files this Appellant’s Third Motion

for Extension of Time to Brief and in support thereof, would show the Court

the following:

                                     I.

        That the above-styled and numbered cause is styled The State of

Texas v. Norma Cisneros, Cause Number CR-14-0755 in the 22nd Judicial

District Court of Hays County, Texas. Appellant was sentenced on May 9,

2017.

                                    II.

        Appellant was convicted of the offense of fraudulent transfer of a

motor vehicle and sentenced to two years imprisonment.          Appellant’s

sentence was suspended and she was placed on five years community
supervision.

                                       III.

      Appellant’s motion for new trial was filed on June 2, 2017. Notice of

appeal was filed on May 10, 2017. The reporter’s record was filed on

August 24, 2017. The clerk’s record was filed on September 5, 2017. The

supplemental reporter’s record was filed on October 5, 2017.       The due date

for the brief is Wednesday, January 3, 2018.

                                       IV.

               This is Appellant’s third motion for extension of time to file her

brief. Appellant respectfully requests a forty-five day extension of time to

file the brief, which would make such brief due on Saturday, February 17,

2018. The next working day is Monday, February 19, 2018

                                        V.

      The undersigned attorney has been unable to complete the brief due to

necessary work that needed to be completed on several other appeal cases

and due to her busy schedule in both the district and county courts of Travis

County, Hays County and Williamson County.             She has recently filed a

brief in the case of Cuong Tran v. State of Texas, Cause No. 03-17-00155-

CR.    Today she is completing work on a brief in the case of Roberto

Sandoval v. State of Texas, Cause No. 01-17-00531-CR, which is due
tomorrow in the First Court of Appeals. Once she completes that brief, she

will devote her full attention to completing the brief in this case. She asks

that this extension be granted so that she may effectively represent Appellant

and so that justice may be done in this case.

                                       Respectfully Submitted

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ
                                       Attorney at Law
                                       1103 Nueces
                                       Austin, Texas 78701
                                       (512) 477-7991
                                       FAX #: (512) 477-3580
                                       SBN: 10382944
                                       EMAIL: ljir@aol.com

                                       ATTORNEY FOR APPELLANT



                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion was computer generated and contains

497 words, as calculated by the word count function on my computer.

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ
                      CERTIFICATE OF SERVICE

      I, Linda Icenhauer-Ramirez, hereby certify that a true and correct

copy of the foregoing Appellant’s Third Motion for Extension of Time to

Brief was served by e-file to Michael McCarthy of the Hays County District

Attorney's Office on this the 3rd day of January, 2018.

                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ